Name: Council Directive 78/175/EEC of 20 February 1978 amending the First Directive on the establishment of common rules for certain types of carriage of goods by road between Member States
 Type: Directive
 Subject Matter: transport policy;  land transport;  European Union law;  regions and regional policy;  organisation of transport
 Date Published: 1978-02-25

 Avis juridique important|31978L0175Council Directive 78/175/EEC of 20 February 1978 amending the First Directive on the establishment of common rules for certain types of carriage of goods by road between Member States Official Journal L 054 , 25/02/1978 P. 0018 - 0018 Finnish special edition: Chapter 7 Volume 2 P. 0005 Greek special edition: Chapter 07 Volume 2 P. 0062 Swedish special edition: Chapter 7 Volume 2 P. 0005 Spanish special edition: Chapter 07 Volume 2 P. 0104 Portuguese special edition Chapter 07 Volume 2 P. 0104 COUNCIL DIRECTIVE of 20 February 1978 amending the First Directive on the establishment of common rules for certain types of carriage of goods by road between Member States (78/175/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 (1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas more flexible demarcation of frontier areas referred to in the First Council Directive of 23 July 1962 on the establishment of common rules for certain types of carriage of goods by road between Member States (3), as last amended by Council Directive 77/158/EEC (4), should be allowed, in the light of the administrative organization, geographical characteristics or economic structure of the Member States ; whereas in order to promote the opening up of these areas, carriage in them should be liberalized for longer distances than hitherto; Whereas certain other types of carriage may be exempted from any quota system, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Annex I to the First Directive of 23 July 1962 shall be amended as follows: (a) The first subparagraph of point 1 shall be replaced by the following: "1. Frontier traffic in an area extending for a distance of 25 kilometres as the crow flies on each side of the frontier, provided that the total distance covered does not exceed 100 kilometres as the crow flies. Each Member State may increase this area in view of the administrative organization, geographical characteristics or economic structure of its territory." (b) Point 5 shall be replaced by the following: "5. Carriage of vehicles which have suffered damage or breakdown." 2. Annex II to the First Directive of 23 July 1962 shall be amended as follows: (a) Point 1 shall be replaced by the following: "1. Carriage from a Member State into the frontier zone of an adjacent Member State and vice versa ; the frontier zone shall be demarcated as laid down in paragraph 1 of Annex I." (b) Point 6 shall be replaced by the following: "6. Carriage of spare parts for sea-going vessels and aircraft." Article 2 Member States shall take the measures necessary to comply with this Directive as soon as possible and in any case not later than 1 July 1978. They shall inform the Commission thereof before 1 May 1978. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 February 1978. For the Council The President Per HÃ KKERUP (1)OJ No C 293, 13.12.1976, p. 50. (2)OJ No C 281, 22.11.1976, p. 2. (3)OJ No 70, 6.8.1962, p. 2005/62. (4)OJ No L 48, 19.2.1977, p. 30.